DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
The instant application was filed as a divisional of parent application, 15/338,352.  However, no restriction was made in the parent application.  As such, the application is not truly a divisional and has been improperly filed as such.  The instant application does not have the protection of the divisional status against double patenting rejections with the patent from the parent application because no restriction was made in the parent application. 

	Claims 1-20 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,683,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite an anticipatory species of the instant claims.
Regarding claim 1, patent claim 1 discloses a method for producing hepatocytes, comprising: plating pluripotent human stem cells on a cell culture substrate comprising (i) a first laminin which is laminin-521 and (ii) a second laminin selected from the group consisting of laminin-111 and laminin-221, wherein the laminin-521 and the second laminin are each an intact protein; and culturing the pluripotent human stem cells to obtain the hepatocytes; wherein the culturing is performed by: culturing the cells on the cell culture substrate in an endoderm differentiation medium containing activin A and Wnt3a; culturing the cells on the cell culture substrate in a hepatoblast differentiation medium (i.e. a hepatocyte specific medium and a hepatocyte differentiation medium); culturing the cells on the cell culture substrate in a hepatocyte maturation medium containing hydrocortisone (HC), hepatocyte growth factor (HGF), and endostatin m (OSM); and wherein the resulting hepatocytes exhibit CYP1A2 activity of at least 600,000 RLU/mg/mL or CYP3A activity of at least 800,000 RLU/mg/mL.  Thus, patent claim 1 expressly discloses a species of instant claim 1.
Regarding instant claims 2-4, patent claims 2-4 comprise the same scope as instant claims 2-4 respectively.  As such, patent claims 2-4 disclose an anticipatory species of instant claims 2-4.
Regarding claims 5 and 6, the instant claims recite a different amount of time for culturing in differentiation medium and maturation medium.  However, at the time of effectively filing the instant application, methods of determining optimal culture times was routine optimization.  As such, an artisan of ordinary skill at the time of effectively filing would understand how to modify patent claims 4 and 5 to arrive at the claimed amount of time to culture in the differentiation medium and maturation medium with a reasonable expectation of success.  Thus, instant claims 5 and 6 are obvious variants of patent claims 4 and 5.
Regarding instant claims 7-12, patent claims 6-11, respectively, disclose the same limitations.
Regarding instant claims 13 and 14, patent claim 1 discloses the claims CYP1A2 and CYP3A activity.
Regarding instant claims 15-18, patent claims 12-15, respectively, disclose the limitations of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(1) Independent claims 1 and 19 recite, “a protein fragment”.  Claims 2-18 depend upon claim 1 and claim 20 depend upon claim 19.  Thus these dependent claims also encompass “a protein fragment”.
In analyzing whether the written description requirement is met for genus, such as “a protein fragment”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  In specification discloses the following:
[00065]  The term "fragment" refers to any protein fragment which contains one, two, or three functional domains that possesses binding activity to another molecule or receptor. However, a chain should not be considered a fragment because each chain possesses more than three such domains. Similarly, an intact laminin protein should not be considered a fragment. Examples of functional domains include Domains I, II, III, IV, V, VI, and the G domain.

[0072] Initially, the stem cells are plated on a cell culture substrate. The substrate contains two laminins. The first laminin is laminin-521 (LN-521). The second laminin is either laminin-111 (LN-111) or laminin-221 (LN-221). Each laminin can be an intact protein or a protein fragment, although in preferred embodiments the laminins are intact proteins.

Thus, while the specification contemplates the use of LN-521, LN-111, and LN-221 fragments, the specification fails to provide any examples of such fragments and only disclose the intact forms of the laminins.  The breadth of the term “fragments” in encompasses an amino acid sequence comprising any length sequence from part of the laminins’ sequences that is less than the intact laminin sequences.  Thus, the breadth of the genus is extremely large encompassing hundreds and thousands of sequences.  
Given the great breadth of a protein obtained from plasma and the many possible sequences encompassed by “fragments”, a lack of any disclosed species of fragments fails represent an adequate disclosure of the complete structure of  such a vastly broad genus as "a protein fragment”  Therefore, the specification fails to provide adequate written description of a representative number of species to describe the complete structure of the genus, “a protein fragment”
Also when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The claim are drawn to a method of producing hepatocytes from human pluripotent cells comprising plating the pluripotent cells on a cell culture substrate comprising LN-521 and a laminin selected from the group consisting of LN-111 and LN-211.  The specification fails to provide any description of the domains or other parts of the laminin proteins would need to be present in the recited protein fragment to preserve the function of differentiating human pluripotent stem cells into hepatocytes.  The specification also fails to provide any description of any domains or other the laminin proteins that could be left out of the fragment sequences and still maintain the ability to differentiated human pluripotent stem cells into hepatocytes.  The specification solely provides descriptions of the complete, intact form of the laminins.  Thus the specification fails to describe other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus as required.  
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, "a protein fragment", has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "protein fragment", at the time the application was filed.

(2)  Claim 1 also recites the genus, “hepatic specification medium”.    The specification describes on page 15 of the specification:
[0083]  Alternatively, the stem cells are cultured according to the Avoir procedure.  The Avoir procedure uses an endoderm differentiation medium, a hepatic specification medium, a hepatic differentiation medium, and a hepatic maturation medium.  
The specification also provides an example of “a hepatic specification medium” in Table 1, having components: KO DMEM; KO-SR; Glutamax; NEAA; beta mercaptoethanol; Penicillin-Streptocymin.  (p. 15, Table 1).  
The specification does not define the structural elements of “hepatic specification medium” and solely provides a description of one species example.  An artisan would understand that an “endoderm differentiation medium” has structural components in the medium that exact the function of differentiating endoderm to a more differentiated cell type.  An artisan would understand that “a hepatic differentiation medium” has the structural element in the medium to differentiated a cell, such has endoderm cells, into hepatic lineage cells.  An artisan would understand that “a hepatic maturation medium” has structural elements that mature immature hepatocytes lacking full hepatocyte function into mature hepatocytes have hepatocyte functions such as expression of albumin.  However, “specification” in the term “hepatocyte specification medium” is a generic term that does not impart particular structure or function.  Further, it is not apparent how such a generic medium is different from a differentiation medium, maturation medium, or base medium.  The specification does not expressly define the structure or structural-functional relationship of “a hepatocyte specification medium” and solely provides an examples that appears to look most like some form of base medium.  As such, one of ordinary skill would not be able to envision what the structural and functional properties are of the genus “a hepatic specification medium”. 
MPEP § 2163 (II)(A)(3)(ii)(paragraph 3) states: The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.
MPEP § 2163 (II)(A)(3)(ii)(paragraph 4) states: For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.”
“It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “a hepatic specification medium”.  Due to the generic nature to the term specification, it is not apparent what the functional or structural limitations of this term are.  As such, the metes and bounds of the claimed medium are not apparent.  While claim 19 also recites “a hepatic specification medium”, it is not included in this above indefiniteness discussion of this term because claim 19 further specification that the hepatic specification medium has the structural limitations of serum replacement and dimethyl sulfoxide.  This clarifies the term because it minimal provides at least the structure of the medium.
Claims 2-18 dependent upon claim 1 and therefore also have the above indefinite subject matter.
Claim 9 recites, “RMPI 1640”.  The claim is rejected over the use of trademarks in a claim.  The ingredients of a trademarked media, such as RMPI 1640™, are subject to change overtime.  As such, the metes and bound of the claimed media are not apparent.
MPEP 2173.05(u) states:
If the trademark or trade name is used in a claim as a limitation to identify or describe a
particular material or product, the claim does not comply with the requirements of the 35
U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
The claim scope is uncertain since the trademark or trade name cannot be used properly
to identify any particular material or product. In fact, the value of a trademark would be
lost to the extent that it became descriptive of a product, rather than used as an
identification of a source or origin of a product.

Trademarks should be capitalized wherever they appear and be accompanied by the generic terminology.

	Claim 10 recites, “KO-DMEM”.  This claims is rejection over the use of trademarks in a claim.  The ingredients of a trademarked media, such as DMEM-KO™, are subject to change overtime.  As such, the metes and bound of the claimed media are not apparent.
Claims 9 and 19 recites, “B27”.  This claims is rejection over the use of trademarks in a claim.  The ingredients of a trademarked media, such as B17™, are subject to change overtime.  As such, the metes and bound of the claimed media are not apparent.
Claim 20 dependents upon claim 19.  As such, the above indefinite issues present in claim 19 are also present in dependent claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (EP 3 059 307 A1 published:2/2/2015; of record in IDS 11/9/2020).
Regarding claim 1, Nguyen discloses that their invention relates to the use of laminin (LN) as a matrix in hepatic differentiation.  More particularly LN is used for inducing and/or improving differentiation of a population of pluripotent cells into a population of hepatocyte linage cells.  The invention relates to inducing human hepatic differentiation comprising: (i) providing a population of human pluripotent cells; culturing the population on a support coated with LN in endoderm induction medium to provide human definitive endoderm (DE) cell; (ii) culturing the population of human DE cells a hepatic induction medium to produce a population of hepatoblast-like cells; and culturing the population of hepatoblast-like cells in a hepatic maturation medium (col 3 and 4; [0013]-[0014]; [0016].  Nguyen discloses that in one embodiment the matrix comprises a recombinant human LN-111, LN-521, or a mixture thereof (col 7; [0039]).  Nguyen discloses in a preferred embodiment, the endoderm induction medium is a chemically defined medium comprising at least activin A and optionally Wnt3A (col 16 [0104].   It is further noted that Nguyen uses the term “hepatocyte specification medium” do describe a medium that induces hepatocyte differentiation (col 28; [0198]).  Thus, hepatocyte differentiation medium and hepatocyte specification medium are being used interchangeably.  As such, Nguyen discloses all of the limitations of claim 1.
Regarding claim 3, Nguyen discloses that the culture of pluripotent stem cells in endoderm induction medium may be carried out for 1 to 10 days (col 16, [0109]).  Thus Nguyen discloses a broader range that comprises the claimed range of about 60 to 84 hours.
Regarding claims 4 and 5, Nguyen discloses that hepatic specification phase of the differentiation culture follows the endoderm induction phase and has two culture segments specified by two different mediums (Figure 1).  These two different medium culture phases encompass the limitations of culturing the cells in a hepatic specification medium and culturing the cells in a hepatic differentiation medium.  The first culturing occurs on day 5 to day 8 (Figure 1).  These disclosures encompass the limitations of cultured in the specification medium for about 84 to 108 hours (claim 4).  The second culturing occurs on days 8 to 11 (Figure 1).  These disclosures encompass the limitations of cultured in the differentiation medium for about 108 to 132 hours (claim 5).
Regarding claim 6, Nguyen discloses the culture step in hepatic maturation medium occurs between days 11 and day 30 (figure 1).  These disclosures encompass the limitations of cultured in differentiation medium for about 84 to 108 hours.
Regarding claim 7, Nguyen discloses that Activin A in the culture medium may be from 10 to 1000 ng/ml, preferably 100 ng/ml (col 16; [0106]).  These discloses encompass the narrower claimed range of about 50 to 100 ng/ml.
Regarding claim 8, Nguyen discloses that Wnt3A concentration can be 10 to 100 ng/ml (col 16, [0107]).  These discloses encompass the narrower claimed range of about 20 to 100 ng/ml.
Regarding claim 9, Nguyen discloses that the endoderm induction medium comprising RPMI/B27 (figure 1).
Regarding claim 11, Nguyen discloses that HGF is added to the hepatic maturation medium at a concentration ranging from 1 to 100 ng/ml, preferably 5 to 50 ng/ml, and even more preferably about 20 ng/ml (col 18, [0123]).  
Regarding claim 12, Nguyen discloses that oncostatin m is present in the hepatocyte induction medium at a concentration of 1 to 100 ng/ml, preferable 5 to 50 ng/ml, and even more preferably about 20 ng/ml (col 17, [0121]; col 18, [0125]). 
Regarding claim 17, the matrix disclosed by Nguyen solely comprises LN mixture.  Thus it does not comprise differentiation inhibitors, feeder cells, differentiation inductors, or apoptosis inhibitors as claimed.
Regarding claim 18, the matrix cell culture as a whole is a 3D culture systems.
Thus the prior art of Nguyen anticipates the claims because it expressly discloses all of the limitations of the claims.


No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632